Citation Nr: 0728459	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
with sterilization due to exposure to ionizing radiation.

2.  Entitlement to service connection for skin discoloration 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in May 2006, 
the veteran requested a travel board hearing.  In April 2007, 
the veteran presented testimony at a personal hearing 
conducted at the Little Rock RO before Kathleen K. Gallagher, 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  Prostate cancer with sterilization has not been shown to 
be causally or etiologically related to the veteran's 
military service. 

2.  Sterilization has not been shown.

3.  Skin discoloration has not been shown to be causally or 
etiologically related to the veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer 
with sterilization have not been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309(d), 3.311 (2006).

2.  The criteria for service connection for skin 
discoloration have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309(d), 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, 
letters dated in June and October 2002 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  The 
veteran was asked to complete a Radiation Risk Activity 
Information Sheet to aid in developing his claims.  In the 
October 2002 letter, he was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
military medical records.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for prostate cancer with 
sterilization or skin discoloration, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 C.F.R. § 3.159(c)(4).  Although there is a September 2005 
opinion regarding the veteran's claim for service connection 
for prostate cancer, the Board acknowledges that the veteran 
has not undergone a VA examination in connection with his 
claims for skin discoloration or sterilization.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
to evaluate his claims for skin discoloration or 
sterilization because the record does not indicate that 
either condition may be related to the veteran's service.  As 
will be discussed below, neither disorder, has been shown to 
be related to exposure to ionizing radiation, so both claims 
will be considered on a direct service connection basis.  In 
this regard, the Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for any indications of sterilization or skin 
discoloration.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Further, the post-service medical records 
do not reflect a diagnosis of skin discoloration (lichen 
planus on his right shin) until 2001, approximately 42 years 
after his separation from service, and there have been no 
medical findings of sterilization.  As such, there were no 
in-service findings of skin discoloration or sterilization 
and no diagnosis of lichen planus until many years after 
service.  Therefore, examinations are not warranted.  
McLendon, 20 Vet. App. at 86; 38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Further, the Board finds that 
the necessary development pursuant to claims based on 
38 C.F.R. § 3.311 was undertaken.  After the April 2007 
hearing, the record was left open for 60 day in order for the 
veteran to submit a private medical opinion pertinent to his 
claims.  However, a private medical opinion has not been 
submitted.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  The Board will 
address each of these three methods in the adjudication that 
follows.

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran."  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  The record 
reflected that the veteran was a radiation-exposed veteran in 
that he participated in a radiation-risk activity during 
Operation PLUMBBOB.  38 C.F.R. § 3.309(v)(N).  However, 
neither the veteran's prostate cancer with sterilization nor 
skin discoloration are diseases listed under 38 C.F.R. § 
3.309(d)(2).  Therefore, these presumptive provisions are not 
applicable in the instant case.

Second, there are other radiogenic diseases which may be 
service-connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, 
such as any form of cancer, including prostate cancer, listed 
under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998), found 5 years or more after 
service (for most of the listed diseases) in an ionizing 
radiation-exposed veteran may also be service-connected if 
the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  Additionally, the veteran may 
provide competent scientific or medical evidence that the 
disease claimed to be the result of radiation exposure 
(sterilization and skin discoloration) is, in fact, a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Beginning with the veteran's claim for service connection for 
prostate cancer, Section 3.311(a) calls for the development 
of a radiation dose assessment where it is established that a 
radiogenic disease first became manifest after service, where 
it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. § 
3.307 or § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  

In this regard, private treatment records from B.H.M.C. 
reflected that the veteran was diagnosed with prostate cancer 
in September 2000.  As noted above, the veteran participated 
in Operation PLUMBBOB.  A June 2005 letter from the Nuclear 
Test Personnel Review provided a Radiation Dose Assessment 
(RDA) based on the veteran's recollections of his activities 
during Operation PLUMBBOB and his service medical records.  
It was noted that the RDA was completed in accordance with 
the recommendations provided by the National Research 
Council's May 2003 report on the Defense Threat Reduction 
Agency's dose reconstruction program.  The doses were 0.7 rem 
mean total external dose with 2.1 rem upper bound and 0.0003 
rem internal committed dose to the prostate with 0.003 rem 
upper bound committed dose to the prostate.  

In a September 2005 advisory opinion, the Director of the 
Compensation and Pension Service referenced an August 2005 
opinion from the Under Secretary for Health concerning the 
relationship between the veteran's prostate cancer and his 
exposure to radiation in service.  The Under Secretary for 
Health noted that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established.  As the result of that opinion, and 
following review of the evidence in its entirety including 
the dose estimate, the Director opined that there was no 
reasonable possibility that the veteran's prostate cancer 
resulted from radiation exposure in service.  38 C.F.R. 
§ 3.311(c)(ii).  As such, there is no competent medical 
evidence that the veteran's prostate cancer resulted from 
radiation exposure in service.

Turning to the issues of entitlement to service connection 
for sterilization and skin discoloration, despite the dose 
estimate for radiation exposure provided, neither skin 
discoloration nor sterilization are diseases listed under 38 
C.F.R. § 3.311(b) and the veteran has not submitted competent 
medical evidence that either is a radiogenic disease.  
Further, there is no competent medical evidence that skin 
discoloration or sterilization are related to a radiogenic 
disease.  

However, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not, in and of itself, preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for prostate 
cancer with sterilization or skin discoloration.  The 
veteran's service medical records were absent for complaints, 
treatment, or diagnosis of a prostate cancer, sterilization, 
or skin discoloration.  Further, there has been no specific 
finding of sterilization, and prostate cancer and skin 
discoloration have not been shown to be related to the 
veteran's service.  Therefore, service connection cannot be 
granted for any of the claims.

The veteran's service medical records were absent for 
complaints, treatment, or diagnoses of prostate cancer, 
sterilization, or skin discoloration.  His June 1956 
enlistment report of medical history and examination were 
negative for any such findings.  The veteran's June 1959 
separation examination noted that he had an atrophic right 
testicle but was negative for findings of prostate cancer, 
sterilization, or skin discoloration.  As such, there were no 
findings of prostate cancer, sterilization, or skin 
discoloration in-service.  

Turning first to the claim for service connection for 
prostate cancer, the Board notes that the veteran was first 
diagnosed with prostate cancer in September 2000, 41 years 
after his separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest diagnosis of prostate cancer, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that the 
disability had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  As previously discussed, the 
Director of the Compensation and Pension Service determined 
in September 2005 that there was no reasonable possibility 
that the veteran's prostate cancer resulted from radiation 
exposure in service.  Further, the veteran had submitted no 
evidence to the contrary or any evidence that his prostate 
cancer was related to his military service in any way.  
Although the veteran and his wife may sincerely believe that 
his prostate cancer is related to his period of service, 
they, as laypeople, are not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Regarding the claim for sterilization, the veteran submitted 
a July 2005 statement in which he claimed that he had not 
been able to father a child because he was sterile.  A now 
deceased doctor had told him this in 1965.  Further, the 
veteran's wife testified during the April 2007 hearing that 
she and the veteran were unable to have children and a doctor 
informed them that the veteran was probably sterilized from 
radiation during service.  The doctor was deceased and 
medical evidence supporting this assertion was not available.  
However, there is no medical evidence of record reflecting 
that the veteran was sterile either from radiation or as a 
result of prostate cancer.  In fact, an August 1971 
certificate of live birth reflected that the veteran was 
listed as the father of a child born in January 1969.  
Private treatment records from Dr. S.A.P. dated from November 
2001 to February 2002 reflected that in November 2001, the 
veteran complained of sexual dysfunction after taking his 
anti-hypertensive medications and Viagra was prescribed.  In 
February 2002, the veteran still complained of sexual 
dysfunction but there were no findings of sterilization.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich, 104 F. 3d 
at 1332.  Therefore, because there has been no medical 
evidence to reflect that the veteran is sterile but instead 
there is evidence indicating the contrary, the claim cannot 
be granted.  

Lastly, turning to the claim for service connection for skin 
discoloration, the veteran testified that his skin 
discoloration resulted from radiation exposure.  The first 
medical evidence of skin discoloration was in a November 2001 
letter from private Dr. P.G.S., which contained a diagnosis 
of lichen simplex chronicus of the right leg.  Private 
treatment records from Dr. S.A.P. dated from November 2001 to 
February 2002 reflected that in November 2001, the veteran 
complained of a rash on the lateral aspect of his right lower 
extremity that he had for years.  The veteran felt that it 
had gradually gotten larger over the years.  In February 
2002, the veteran still had an area of lichen planus on his 
right shin.  However, there was no medical evidence 
supporting a link to service of record.  

As reflected above, the first diagnosis of lichen planus was 
in 2001, 42 years after the veteran's separation from 
service.  With regard to the decades-long evidentiary gap in 
this case between active service and the earliest indications 
of lichen planus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that lichen planus had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As such, there 
has been no showing of lichen planus until decades after 
service.  

The Board has considered the veteran's statements that he 
suffered with skin discoloration since service.  In 
accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir., 2006), the Board concludes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
However, the veteran's claim must be denied based upon the 
lack of medical nexus associating his lichen planus on his 
right shin to his service.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, no medical 
professional has ever linked his current lichen planus on his 
right shin to any remote incident of service.  Although the 
veteran may sincerely believe that his lichen planus on his 
right shin is related to his service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In sum, the record revealed no evidence of prostate cancer, 
sterilization, or skin discoloration in-service.  Further, 
the first post-service medical evidence diagnosis of prostate 
cancer was in 2000 and of lichen planus was in 2001, 41 and 
42 years, respectively, after service.  There is no medical 
evidence showing that the veteran is sterile, in fact, there 
is evidence that the veteran fathered a child in 1969.  In 
any event, no medical professional has related any of the 
veteran's claims (prostate cancer, sterilization, or skin 
discoloration) to service.  Notably, in September 2005, the 
Director of the Compensation and Pension Service opined that 
there was no reasonable possibility that the veteran's 
prostate cancer resulted from radiation exposure in service.  
As such, without a nexus to service, service connection 
cannot be granted.  38 C.F.R. § 3.303, 3.309(d), and 3.311.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for prostate cancer with sterilization and skin 
discoloration is denied.


ORDER

Entitlement to service connection for prostate cancer with 
sterilization due to exposure to ionizing radiation is 
denied.

Entitlement to service connection for skin disclosure due to 
exposure to ionizing radiation is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


